DOWDELL, J.
The defendant was indicted for selling spirtuous liquor without a license and contrary to law. The trial was had on an agreed statement of facts, which is set out in the transcript, and by which it was shown that the defendant had a. distiller’s license, but no license to sell, and that lie did sell spirtuous *31liquor. The sale was made in the county of Chambers during the year 1908. The county of Chambers was at the time a prohibition district by virtue of an election held under Act Feb. 26, 1907 (Gen. Laws 1907, p. 200), as amended by Act Aug. 7, 1907 (Gen Laws 1907, p. 626), which said act has been adopted into the Code of 1907 as sections 492-511, art. 25, p. 373, vol. 1, and by which said act the issuance of a license to sell liquor in said county Avas forbidden.
The insistence by counsel for appellant is that the license to distill implied the right to sell the product of the distillery. There is no merit in such contention. Apart from the prohibition statute against selling, the statute under which the defendant obtained his license to distill (section 4122 of the Code of 1896), regulating license tax, provided for a separate license in different amounts for distilling and selling, clearly separating the two businesses. So under the old statute as it then stood, prior to the act of August, 1907, a license to distill implied no authority to sell. A fortiori there could be no implied authority to sell under a license to distill, in the face of a statute postively prohibiting a sale. •
The judgment appealed from is affirmed.
Affirmed.
Tyson, C. J., and Simpson and Denson, JJ., concur.